Defendant’s claim that his plea was not entered voluntarily is unpreserved for appellate review since, upon reconsideration and consultation with counsel, defendant abandoned his motion to withdraw the plea (see, People v Toxey, 86 NY2d 725). In any event, the record clearly establishes the voluntariness of the plea and that an opportunity had been given to defendant to address the court prior to the imposition of sentence. Defendant was not denied his right to be present since neither of the two bench conferences from which he was absent "presented the potential for his meaningful participation” (People v Rodriguez, 85 NY2d 586, 591). Concur—Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.